Citation Nr: 1743334	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence in remission.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to February 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This matter was previously before the Board in February 2017 and was remanded for further evidentiary development.  A review of the record indicates there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the course of the appeal, in a March 2017 rating decision, the RO increased the Veteran's disability rating for his PTSD, assigning a 70 percent rating effective the February 26, 2013, date of the initial service connection claim.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected PTSD with alcohol dependence in remission was not manifested by total occupational and social impairment.

CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating in excess of 70 percent for PTSD with alcohol dependence in remission have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the January 2017 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was initially granted in a January 2014 rating decision, at which time a 30 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411, effective from the February 26, 2013, date of the initial claim.  As noted above, the Veteran was awarded a 70 percent disability rating in a March 2017 rating decision effective the date of his initial service connection claim.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of his disability.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD with alcohol dependence in remission is currently evaluated under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 70 percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In this case, the relevant medical evidence of record includes VA treatment records, as well as lay statements from the Veteran.

A February 2013 VA mental health note stated the Veteran continued experiencing mild depressed mood on a daily basis.  There was a slight decrease in irritability and he had mild to moderate anxiety.  He slept about five hours a night and occasionally experienced nightmares.  His appetite was good, his motivation was fair and he denied experiencing any suicidal or homicidal ideation.  Upon examination, the Veteran was casually dressed with good hygiene and grooming.  He walked with a steady gait and did not show any abnormal movements or psychomotor agitation or retardation.  He was cooperative and showed good eye contact.  His thought processes were logical and goal-directed.  His speech was spontaneous with a normal volume, rhythm and rate.  His insight and judgment were both good.

In January 2014, the Veteran was afforded a VA examination where he was diagnosed with PTSD and alcohol dependence in remission.  The VA examiner noted that the Veteran was on continuous medication to treat his PTSD symptoms, which were currently mild to moderate with medication.  Previously, however, the VA examiner noted that the Veteran's symptoms were more severe.  The VA examiner also noted the Veteran needed continuous medication to treat his symptoms.  The VA examiner attributed symptoms of vigilance, insomnia, anxiety, nightmares, intrusive thoughts and avoidance behavior to his PTSD.  The examiner summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as that of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The VA examiner noted the Veteran had been married for 43 years and widowed, and he presently has been married for seven years to his current wife.  He had five adopted daughters and they keep in touch.  The Veteran was also noted to have several friends and was active in his church.  He worked in security for 19 years and has been retired since 2004.  He was receiving some psychiatric care, but has never been admitted to a psychiatric ward.  The Veteran had no history of suicidal behavior and no history of psychosis.  The VA examiner noted symptoms that include anxiety, suspiciousness, panic attacks that occurred weekly or less often, and chronic sleep impairment.  The VA examiner noted the Veteran was capable of managing his financial affairs.

A March 2015 VA mental health note stated the Veteran experienced a little bit depressed mood that comes and goes.  He stated he was irritable "pretty often,"
and he experienced some anxiety.  He slept about seven to eight hours a night and occasionally experienced nightmares.  His appetite was good, his motivation was fair and he denied experiencing any suicidal or homicidal ideation, and he also denied any audio or visual hallucinations.  Upon examination, the Veteran was casually dressed with good hygiene and grooming.  He walked with a steady gait and did not show any abnormal movements or psychomotor agitation or retardation.  He was cooperative and showed good eye contact.  His thought processes were logical and goal-directed.  His speech was spontaneous with a normal volume, rhythm and rate.  His insight and judgment were both good.

A June 2016 VA mental health clinic note stated the Veteran was taking medication to control his mood and anxiety.  He presented with a depressed mood that he described as mild and "comes and goes."  He denied experiencing and manic or hypomanic symptoms.  He reported having some anxiety and irritability, he was sleeping seven to eight hours per night, and his appetite was "pretty good."  For exercise, the Veteran stated he walked and rode his bike.  The Veteran's motivation and memory were described as fair, and his concentration was pretty good.  The Veteran denied any active or passive suicidal or homicidal ideations, and he also denied audio or visual hallucinations.  He lived with his wife, foster daughter, and daughter.  Upon examination, the Veteran was dressed casually with good hygiene and grooming.  He was cooperative and showed good eye contact.  His speech was spontaneous with normal volume, rhythm and rate.  His thought processes were logical and goal-directed.  He did not verbalize any delusion or illusion.  His insight and judgment were both good.

Pursuant to the Board remand, the Veteran was afforded a second VA examination In February 2017 to determine the severity of his PTSD.  The examiner noted that the Veteran began drinking as a means of managing his PTSD symptoms, specifically in order to sleep.  The Veteran stated that he was prescribed sleeping medication to assist in sleeping rather than using alcohol.  He reported that he only drank on weekends until 2000, when he stopped drinking all together.  The VA examiner noted PTSD symptoms that included depressed mood, anxiety, suspiciousness, panic attacks, sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The VA examiner summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as that of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner noted that the Veteran experienced panic attacks that occurred less than weekly, chronic sleep impairment and disturbances of motivation and mood.  The Veteran also experienced near-continuous depression affecting the ability to function independently, appropriately and effectively.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment does not more nearly approximate those indicative of a 100 percent rating.  An evaluation in excess of 70 percent is not warranted.  38 C.F.R. § 4.7.

The overall evidence of record reveals that the Veteran had some occupational impairment due to symptoms of his psychiatric disability.  As discussed in detail above, however, the evidence of record does not reflect that the Veteran suffers from gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  The evidence also does not reflect that the Veteran is in persistent danger of hurting either himself or others.  He has been shown to maintain minimal personal hygiene.  He has denied any homicidal or suicidal ideation.  The record also shows that the Veteran is capable of managing his own finances and caring for himself.  A review of the Veteran's VA treatment records did not reveal any findings of suicidal ideation.  VA medical records and the reports of VA examinations also did not show any findings or histories of near-continuous panic or depression during the appeal period, and these records also did not reflect that the Veteran has experienced obsessional rituals which interfere with his routine activities.  Similarly, his speech has not been found to be intermittently illogical, obscure, or irrelevant during the period on appeal.  

When considering the medical evidence as a whole, the Board finds that the Veteran's symptoms do not result in total occupational and social impairment.  In this regard, the Board finds the opinions of both the January 2014 and February 2017 VA examiners to be particularly probative, as their assessment of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, his reported symptoms, and his past medical history.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 70 percent disability rating. 

The Board has considered the statements of the Veteran as to the extent of his symptoms during the appeal period.  They are certainly competent to report that the Veteran's symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In sum, the Board finds that a rating in excess of 70 percent for PTSD is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.

ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD with alcohol dependence in remission is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


